Title: To Thomas Jefferson from Thomas Mann Randolph, 28 January 1798
From: Randolph, Thomas Mann
To: Jefferson, Thomas


          
            Th:M.R. to Th: Jefferson,
            Belmont Jan. 28. 98
          
          We had no mail last week from Richmond or Fredericksburg which lost us our weekly joy of reading your letter or knowing you are well. I rec’d. your present of Fauchet’s pamphlet which I read eagerly myself and communicated to our friends: I have not yet learnt the character it bears: I believe it myself to be just in all its statements & views, and I admire greatly the moderation with which it is written when I consider the mortifications the Author underwent while in the situation which gave him the information he shews.
          The Gazette allso containing the proclamation of the Directory of determined hostility to England came at the same time. It was highly pleasant to me for if there is a matter which concerns me in the affairs of nations it is the humiliation of England. I feel yet the rapines and indignities of ‘82: I have seen the haughty air and base spirit of the government & have witnessed with contempt the groveling unmanly character it strives to inspire into the nation, and to diffuse abroad. All favors of  this kind will be most gratefully rec’d. when you have not leisure to write.
          Martha and the children are as well today as they were on the 22d. Jefferson has had no shoes and no cold as yet—P. Carrs adopted son has been a fortnight with us and tho’ well complains daily that the water gets thro’ his shoes and flannel socks. We wished much for a spot of White soil to build on when we were chusing our situation: we did not know then the disadvantage of that kind in this neighbourhood: tis so retentive of moisture that our yard is mud to the ancles long after the red land has dried perfectly. There is another much more serious disadvantage in our situation here—the cellar after every rain is full of water—we have been obliged to dig a well in the middle of it and now draw off the water as it collects in that: I have great apprehension for the health of my family on this account: My own has suddenly begun to decline when I considered it as absolutely confirmed and had assumed all the habits of full vigor which indeed I felt.
          Yours most affectionately
          
            Th: M. Randolph
          
        